DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 2, 6, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of patent application 10725510.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 16905717
Patent 10725510
     1. A method of thermal management, comprising:
     at an electronic device comprising a first portion and a second portion, the first portion and the second portion being rotatable relative to one another: while the electronic device is operating in an open configuration:
     determining respective temperatures associated with front and back surfaces of each of the first and second portions; and operating the electronic device with a first set of thermal constraints, the first set of thermal constraints configured to prevent each of the respective temperatures from exceeding corresponding first temperature thresholds while the electronic device is operating in a closed configuration:


     at an electronic device comprising a first portion and a second portion, wherein the front surface of the first portion comprises a first display, and wherein the front surface of the second portion comprises a second display, the first portion and the second portion being rotatable relative to one another:
      while the device is operating in an open configuration:
     determining respective temperatures associated with front and back surfaces of each of the first and second portions; and
     operating the electronic device with a first set of thermal constraints, the first set of thermal constraints configured to prevent each 
     detecting that the device is transitioning from the open configuration to a closed configuration, wherein in the closed configuration the back surface of the first portion is adjacent to the back surface of the second portion; and
     in response to detecting the transition, operating the electronic device with a second set of thermal constraints, the second set of thermal constraints configured to:
     prevent the respective temperatures associated with the front surfaces from exceeding the corresponding first temperature thresholds, and
     allow the respective temperatures associated with the back surfaces to exceed the corresponding first temperature thresholds.


As shown from the table above, claims 21 of patent 10725510 teaches the same concept of the instant application.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ashcraft (US Patent Application 20120014054) in the view of North (US Patent Application 20160048363).
As per claim 1, Ashcraft teaches at an electronic device [100, fig. 1] comprising a first portion [110, fig. 1] and a second portion [112, fig. 1], the first portion and the second portion being rotatable relative to one another [0022, as shown in figures 1, 3, and explained form the listed paragraph the computer devices is made of two displays that are flexible]: 
while the electronic device is operating in an open configuration [0034, fig. 3B, shows that the computing devices is operating in an open position like a laptop computer]:
determining respective temperatures associated with front and back surfaces of each of the first and second portions [0022, 0027, fig. 2, sensor can be used where the processor can determine the temperature of the first and the second section of the display].
operating the electronic device with a first set of thermal constraints, the first set of thermal constraints configured to prevent each of the respective temperatures from exceeding corresponding first temperature thresholds while the electronic device is operating in a closed configuration [0022-0023, as pointed out depend on the temperature of the first and the second, 
Ashcraft does not teach operating the electronic device with a second set of thermal constraints, the second set of thermal constraints configured to allow the respective temperatures associated with a subset of the front and back surfaces of each of the first and second portions to exceed the corresponding first temperature thresholds.
However, North teaches operating the electronic device with a second set of thermal constraints, the second set of thermal constraints configured to allow the respective temperatures associated with a subset of the front and back surfaces of each of the first and second portions to exceed the corresponding first temperature thresholds [0065, 0098-0099, as pointed out multiple temperature measurements can be made where adjustment can be made dynamically when the temperature exceed specific threshold].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashcraft to include the method of North to determine if a temperature exceed specific threshold and make a decision accordingly.  Doing so would enable better dynamic power management.


As per claim 3, Ashcraft teaches in the closed configuration, a user cannot contact the back surfaces of each of the first and second portions [fig. 3c and fig. 5 shows that display in the closed position, where the user has not contact on the screen when the device is in closed position].

As per claim 4, Ashcraft teaches operating the electronic device with the first set of thermal constraints includes operating the electronic device with a first power and wherein operating the electronic device with the second set of thermal constraints includes operating the electronic device with a second power, the second power being higher than the first power [0034, as pointed some section can be operating at a higher temperature than some other sections to enable operation of the device].

As per claim 5, Ashcraft does not teach operating the electronic device with the first set of thermal constraints includes operating the electronic device with a first processing speed and wherein operating the electronic device with the second set of thermal constraints includes operating the electronic device with a second processing speed, the second processing speed being higher than the first processing speed.
operating the electronic device with the first set of thermal constraints includes operating the electronic device with a first processing speed and wherein operating the electronic device with the second set of thermal constraints includes operating the electronic device with a second processing speed, the second processing speed being higher than the first processing speed [0117, 0131, 0144, as pointed out based on temperature, dynamic power management may include clock speed adjustment].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashcraft to include the method of North to allow dynamic power management based on temperature measurement.

As per claim 7, Ashcraft does not teach the second set of thermal constraints prevents respective temperatures associated with the subset of the front and back surfaces of each of the first and second portions from exceeding corresponding second temperature thresholds.
However, North teaches the second set of thermal constraints prevents respective temperatures associated with the subset of the front and back surfaces of each of the first and second portions from exceeding corresponding second temperature thresholds [0065, 0098-0099, as pointed out multiple temperature measurements can be made where adjustment can be made dynamically when the temperature exceed specific threshold].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashcraft to include the method of North to determine if a temperature exceed specific threshold and make a decision accordingly.  Doing so would enable better dynamic power management.
As per claim 8, Ashcraft teaches at temperatures above the corresponding second temperature thresholds, performance of a corresponding heat generating component is degraded [0022, temperature above or reach a transitional point].

As per claim 10, Ashcraft teaches in the closed configuration a back surface of the first portion is adjacent to a back surface of the second portion [fig. 3, shows that one surface adjacent to another surface].

As per claim 16, Ashcraft teaches one or more temperature sensors, and wherein the thermal management system determines the respective temperatures using measured 

As per claim 19, Ashcraft does not teach in the closed configuration, the thermal management system ignores signals from the second set of temperature sensors.
However, North teaches in the closed configuration, the thermal management system ignores signals from the second set of temperature sensors [0134, since when closed and power down, sensor is not activated].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ashcraft to include the method of North to ignore temperature management if the display is closed.

As per claims 9, 11-15, and 17-18, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 9, 11-15 and 17-18 are also rejected as being unpatentable over Ashcraft in view of North for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asamura (US 20110181565) teaches multi-screen display device.
Wood (US 20180164854) teaches method to recover permanent set in a fordable display.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187